DETAILED ACTION
Response to Amendment
The amendment filed on 11/01/2022 has been entered.  Claims 1-5, 10-14, and 19 -27 remain pending in the application.  Claim 20 is withdrawn.  Claims 1, 4-5, 10, 13-14, 19, and 25-26 have been amended.   Applicant's amendment fails to overcome 35 U.S.C. 103 rejection previously set forth in the Office Action mailed on 08/01/2022 as described hereinafter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 , 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel W. Sumnicht; et al. US 20110265965 A1 (Sumnicht).  

Regarding claim 1, Sumnicht discloses:   A creped sanitary tissue product (Summary on para [0019] discloses “…FIG. 1 which is a photomicrograph of creped tissue with 20% cellulose microfiber…”) comprising a fibrous structure (para [0009] discloses “…fibrous webs incorporating lyocell fibers.) comprising a plurality of pulp fibers, wherein the creped sanitary tissue product is void of regenerated cellulose fibers (para [0050] discloses “…and wood fibers such as those obtained from deciduous and coniferous trees, including softwood fibers, such as northern and southern softwood Kraft fibers; hardwood fibers, such as eucalyptus, maple, birch, aspen, or the like….”.  para [0050] also discloses “…Papermaking fibers used in connection with the invention are typically naturally occurring pulp-derived fibers (as opposed to reconstituted fibers such as lyocell or rayon) which are liberated from their source material by any one of a number of pulping processes familiar to one experienced in the art including sulfate, sulfite, polysulfide, soda pulping, etc…”.  With respect to pulp fibers being void of regenerated cellulose fibers, Sumnicht teaches throughout disclosure such as abstract, Fig. 16 or on para [0062], [0090], [0101-0102], and [0107-0108].  Creped tissue is disclosed on various part such as para [0016].), wherein the creped sanitary tissue product exhibits a GM Tear Value as measured according to the Tear Strength Test Method (para [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…”, para [0126], [0129], [0134-135]) and a GM Tensile Value as measured according to the Dry Tensile Test Method (Abstract, Summary, Figs. 14, para [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…” para [0029] discloses “FIG. 19 is a plot of softness (panel) versus two-ply GM tensile for 12 lb/ream tissue base sheet…”) such that the creped sanitary tissue product falls above a line having the following equation: y = 0.0328x + 12.794 graphed on a plot of GM Tear Value (y-axis) to GM Tensile Value (x-axis) (Abstract, Summary, Figs. 14, 19-21, para [0011], and [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…” para [0029] discloses “FIG. 19 is a plot of softness (panel) versus two-ply GM tensile for 12 lb/ream tissue base sheet…”.  Examiner views that the various data points provided in Figs. 14, 19-21 and in particular, Fig. 14 in Sumnicht, depicts a linear regression (the same as the claimed equation) that relates the GM Tear vs. the GM Tensile in which at least some of the data points in Sumnicht and the instant claimed invention falls within the general form of the linear equation represented by y=ax + b.  For example, referring to Fig. 14, assuming x=2600, then by using y = 0.0328(x=2600) + 12.794= 85.28 + 12.794= 98.074, which is very close to 100 as noted in Fig. 14.   Therefore, it is obvious to one of ordinary skill in the art that a plot of the GM Tear Value and GM Tensile Value in Sumnicht contains data points that fall above a line according to the claimed equation.). 
With regards to the limitation of the creped sanitary tissue product being void of permanent wet strength, Sumnicht teaches the use of biodegradable softeners and wet strength agents (para [0083-0086]); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount biodegradable softeners used in preparation of the tissue as well as forego the use of wet strength to optimize the wet strength and dispersibility of the tissue. 

Regarding claim 10, Sumnicht discloses:  A dispersible, creped sanitary tissue product (Summary on para [0019] discloses “…FIG. 1 which is a photomicrograph of creped tissue with 20% cellulose microfiber…” and para [0096] discloses “… The beneficial features of fibrillated lyocell include: biodegradability, hydrogen bonding, dispersibility, repulpability, and smaller microfibers than obtainable with meltspun fibers, for example…” Dispersibility is disclosed in various part of the disclosure such as para [0096].) comprising a fibrous structure (para [0009] discloses “…fibrous webs incorporating lyocell fibers.) comprising a plurality of pulp fibers, wherein the creped sanitary tissue product is void of regenerated cellulose fibers (para [0050] discloses “…and wood fibers such as those obtained from deciduous and coniferous trees, including softwood fibers, such as northern and southern softwood Kraft fibers; hardwood fibers, such as eucalyptus, maple, birch, aspen, or the like….”.  para [0050] also discloses “…Papermaking fibers used in connection with the invention are typically naturally occurring pulp-derived fibers (as opposed to reconstituted fibers such as lyocell or rayon) which are liberated from their source material by any one of a number of pulping processes familiar to one experienced in the art including sulfate, sulfite, polysulfide, soda pulping, etc….” With respect to pulp fibers being void of regenerated cellulose fibers, Sumnicht teaches throughout disclosure such as abstract, Fig. 16 or on para [0062], [0090], [0101-0102], and [0107-0108].  Creped tissue is disclosed on various part such as para [0016].), wherein the dispersible, creped sanitary tissue product exhibits a GM Tear Value as measured according to the Tear Strength Test Method (para [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…”) and a GM Tensile Value  as measured according to the Dry Tensile Test Method (Abstract, Summary, Figs. 14, 19-21, para [0011],  [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…” para [0029] discloses “FIG. 19 is a plot of softness (panel) versus two-ply GM tensile for 12 lb/ream tissue base sheet…”) such that the dispersible, creped sanitary tissue product falls above a line having the following equation: y = 0.0328x + 12.794 graphed on a plot of GM Tear Value (y-axis) to GM Tensile Value (x-axis) (Abstract, Summary, Figs. 14, 19-21, para [0011],  [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…” para [0029] discloses “FIG. 19 is a plot of softness (panel) versus two-ply GM tensile for 12 lb/ream tissue base sheet…”.  Examiner views that the various data points provided in Figs. 14, 19-21 and in particular, Fig. 14 in Sumnicht, depicts a linear regression (the same as the claimed equation) that relates the GM Tear vs. the GM Tensile in which at least some of the data points in Sumnicht and the instant claimed invention falls within the general form of the linear equation represented by y=ax + b.  For example, referring to Fig. 14, assuming x=2600, then by using y = 0.0328(x=2600) + 12.794= 85.28 + 12.794= 98.074, which very close to 100 as noted in Fig. 14.   Therefore, it is obvious to one of ordinary skill in the art that a plot of the GM Tear Value and GM Tensile Value in Sumnicht contains data points that fall above a line according to the claimed equation.). 

Regarding claim 19, Sumnicht discloses:  A creped, multi-ply sanitary tissue product (Summary on para [0019] discloses “…FIG. 1 which is a photomicrograph of creped tissue with 20% cellulose microfiber…”) comprising a fibrous structure (para [0009] discloses “…fibrous webs incorporating lyocell fibers.) comprising a plurality of pulp fibers, wherein the creped sanitary tissue product is void of regenerated cellulose fibers (para [0050] discloses “…and wood fibers such as those obtained from deciduous and coniferous trees, including softwood fibers, such as northern and southern softwood Kraft fibers; hardwood fibers, such as eucalyptus, maple, birch, aspen, or the like….”.  para [0050] also discloses “…Papermaking fibers used in connection with the invention are typically naturally occurring pulp-derived fibers (as opposed to reconstituted fibers such as lyocell or rayon) which are liberated from their source material by any one of a number of pulping processes familiar to one experienced in the art including sulfate, sulfite, polysulfide, soda pulping, etc….” With respect to pulp fibers being void of regenerated cellulose fibers, Sumnicht teaches throughout disclosure such as abstract, Fig. 16 or on para [0062], [0090], [0101-0102], and [0107-0108].), and wherein the creped, multi-ply sanitary tissue product exhibits a GM Tear Value as measured according to the Tear Test Method (para [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…”) and a GM Tensile Value  as measured according to the Dry Tensile Test Method (Abstract, Summary, Figs. 14, 19-21, para [0011],  [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…” para [0029] discloses “FIG. 19 is a plot of softness (panel) versus two-ply GM tensile for 12 lb/ream tissue base sheet…”) such that the creped, multi-ply sanitary tissue product falls above a line having the following equation: y = 0.0328x + 12.794 graphed on a plot of GM Tear Value (y-axis) to GM Tensile Value (x-axis) (Abstract, Summary, Figs. 14, 19-21, para [0011],  [0025] discloses “…FIG. 14 is a plot of hand sheet tear versus tensile…” para [0029] discloses “FIG. 19 is a plot of softness (panel) versus two-ply GM tensile for 12 lb/ream tissue base sheet…”.  Examiner views that the various data points provided in Figs. 14, 19-21 and in particular, Fig. 14 in Sumnicht, depicts a linear regression (the same as the claimed equation) that relates the GM Tear vs. the GM Tensile in which at least some of the data points in Sumnicht and the instant claimed invention falls within the general form of the linear equation represented by y=ax + b.  For example, referring to Fig. 14, assuming x=2600, then by using y = 0.0328(x=2600) + 12.794= 85.28 + 12.794= 98.074, which very close to 100 as noted in Fig. 14.  Therefore, it is obvious to one of ordinary skill in the art that a plot of the GM Tear Value and GM Tensile Value in Sumnicht contains data points that fall above a line according to the claimed equation.). 

With regards to the limitation of the creped, multi-ply sanitary tissue product exhibits a GM Tensile Value of less than 700 g/in as14325C105 measured according to the Dry Tensile Test Method, Sumnicht teaches fibrillated lyocell improves hand sheet tear or tear strength (para [0118-0119], Fig 14) and tear being higher at given tensiles (para [0134] & Table 4). Sumnicht further teaches the use of debonders in the composition for decreasing tensiles or softening absorbent paper products (para [0060] discloses “…"Debonder", debonder composition", "softener" and like terminology refers to compositions used for decreasing tensiles or softening absorbent paper products. Typically, these compositions include surfactants as an active ingredient and are further discussed below…”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of fibrillated lyocell and debonder in the tissue product to optimize the physical and/or mechanical properties (e.g., tear strength, tensile value, and softness) of the tissue. Furthermore, since lyocell improves tear being higher given tensiles, it would have been obvious to one of ordinary skill in the art at the time of invention to correlate the tear value to tensile value through data obtained via routine experimentation as suggested by Sumnicht.
 
Regarding respective claims 2 and 11, Sumnicht discloses all of the limitations of their respective base claims 1 and 10.  Sumnicht further discloses:  wherein the pulp fibers comprise wood pulp fibers (para [0096] discloses “…conventional wood pulp at a relatively low level, on the order of 10 %.”). 
  
Regarding respective claims 3 and 12, Sumnicht discloses all of the limitations of their respective base claims 1 and 10.  Sumnicht further discloses:  wherein the pulp fibers comprise non- wood pulp fibers (para [0096] discloses “…A synthetic cellulose such as lyocell (i.e., non-wood pulp fibers) is split into micro- and nano-fibers…”). 

Regarding respective claims 4 and 13, Sumnicht discloses all of the limitations of their respective base claims 1 and 10.  Sumnicht further discloses:  wherein the creped sanitary tissue product comprises an embossed fibrous structure ply or wherein the dispersible, creped sanitary tissue product comprises a 3D patterned fibrous structure ply  (para [0009] discloses “…Note FIG. 2 of the '038 patent which discloses a conventional through-air dried process (TAD process) for making absorbent sheet…” and para [0172-0173]” and para [0149] discloses “…Based on past experience, the sheet with microfiber would be softer than the control if the tensile was reduced through more aggressive creping, calendering, embossing, and so forth…” Creped tissue is disclosed on various part such as para [0016].). 

Regarding respective claims 5 and 14, Sumnicht discloses all of the limitations of their respective base claims 1 and 10.  Sumnicht further discloses:  wherein the creped sanitary tissue product comprises a 3D patterned fibrous structure ply or wherein the dispersible, creped sanitary tissue product comprises an embossed fibrous structure ply (para [0009] discloses “…Note FIG. 2 of the '038 patent which discloses a conventional through-air dried process (TAD process) for making absorbent sheet…” and para [0172-0173]” and para [0149] discloses an embossed fibrous structure ply that is the same as a 3D patterned fibrous structure ply.  Creped tissue is disclosed on various part such as para [0016].). 
Regarding claims 21, 22, and 27, Sumnicht discloses all of the limitations of its respective base claim.  Sumnicht further discloses:  wherein the fibrous structure comprises a through-air-dried fibrous structure (para [0009] discloses “…Note FIG. 2 of the '038 patent which discloses a conventional through-air dried process (TAD process) for making absorbent sheet…” and para [0172-0173]). 

Regarding claim 23 and 24, Sumnicht discloses all of the limitations of its respective base claim.  Sumnicht further discloses:  wherein the pulp fibers comprise wood pulp or non-wood fibers (Para [0050].). 

Regarding claim 25, Sumnicht discloses all of the limitations of its base claim.  Sumnicht further discloses: wherein the creped, multi-ply sanitary tissue product comprises an embossed fibrous structure ply (Para [0054] and [0149].  Creped tissue is disclosed on various part such as para [0016].  Multi-ply sanitary tissue is disclosed on para [0172] and [0131].). 

Regarding claim 26, Sumnicht discloses all of the limitations of its base claim.  Sumnicht further discloses: wherein the creped, multi-ply sanitary tissue product comprises a 3D patterned fibrous structure ply (Since para [0054] and [0149] disclose embossed fibrous structure, then it is obvious that embossing uses a die to slightly raise images off the tissue and by doing this, it creates a 3D effect that is well known in the art.  Creped tissue is disclosed on various part such as para [0016].  Multi-ply sanitary tissue is disclosed on para [0172] and [0131].). 

Response to Arguments
Applicant's arguments filed on 11/01/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment to independent claims 1, 10, and 19 and dependent claims 4-5, 13-14 and 25-26 with respect to specific characteristic of a sanitary tissue product such as, creped, multi-ply does not overcome the rejection under 35 U.S.C. 103 since, as noted hereinbefore, Sumnicht teaches throughout disclosure such characteristics.  Therefore, the rejection is maintained.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748